Peed, J.,
dissenting. — I dissent from the holding by the majority of the court in the last paragraph of the foregoing opinion. In my judgment, the decision made by a judge in a cause which has been submitted to be determined in vacation is of no force or effect until it is deposited in the office of the clerk. Until that is done, it is subject to recall by the judge. But in this case the decision was not filed until after the expiration of Judge Gregory’s term of office. It is a judgment from that date; but at the time he was not a judge, and his decision is of no more force and effect than that of any other citizen would have been. The majority say that it is binding as a judgment from the time it was deposited with the express company to be transmitted to the clerk. I think that position is not sound; but,-if it should be conceded, the record should have been expunged for the reason that it is not shown when that act was done. It was forwarded by the express company after the term of office of Judge Gregory had expired; but the majority say that the presumption should be indulged that he did not assume to perform the duties of the office after the expiration of his term had expired. But I do not see upon what ground such presumption should be indulged. If we are to indulge in presumptions, it seems to me that we should presume, from our knowledge of the manner in which business is transacted, that the express company forwarded the package on the day on which it received it. That is the usual manner of transacting business of that character, and the fair presumption is that the present business was transacted in the usual way.
Adams, Oh. J., concurs in this dissent.